               Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 1 of 21



                                                                                   -,Hit,?',tih[i,rr*t,,
                               IN THE LINITED STATES DISTzuCT COURT

                                 FOR THE DISTRICT OF NEW MEXICO


    UNITED STATES OF AMERICA,                         )

                  Plaintiff,
                                                      )
                                                      )    CRTMTNAL       No.   2l - 4 00 F4
                                                                                           J
                                                      )
         vs.                                          )    Counts l-30, 54-64, 72-lll, 17 9-189,
                                                      )    202-246, 3 1 6-335, 360-395, 416-426, and
    MARK D. BEALE' M.D.,                              )    452-453:21 U.S.C. gg 8a1(a)(l) and
                                                      )    (b)(l)(C): Unlawtul Dispensing and
                  Defendant.                          )    Distributing of a Schedule II Controlled
                                                      )    Substance;
                                                      )
                                                      )    counts :   i-s:,
                                                                         65-71, ll2-17g, l9o-201,
                                                      )    247 -315, 336-359 , 396-415 , 427 -451
                                                                                              , and
                                                      )    454:21U.S.C. $g 8al(a)(l) and (b)(2):
                                                      )    Unlawful Dispensing and Distributing of a
                                                      )    Schedule IV Controlled Substance.



                                         INDICTMENT
The Grand Jury charges:

                                                Counts l-30

        On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule II controlled substances to Jane Doe I outside the usual course of medical

practice and without legitimate medical purpose:

COT]NT     DATE WRITTEN             DATE F'ILLED          CONTROLLED ST]BSTAI\CE
I          7/812016                 7/15t2016             90 tablets oxycodone hcl 30 ms
2          817120t6                 8lt0/2016             90 tablets oxycodone hcl 30 ms
J          91712016                 9t7/2016              90 tablets oxycodone hcl 30 ms
4          412/2017                 4/3/2017              90 tablets oxycodone hcl 30 ms
5          4t28t2017                4128/2017             90 tablets oxycodone hcl 30 ms
6          5t20t20t7                5125120t7             90 tablets oxycodone hcl 30 ms
7          9t8/2017                 918120t7              90 tablets oxycodone hcl 30 ms
8          t0t6t20t7                t0/612017             90 tablets oxycodone hcl 30 me
           Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 2 of 21




9          tU3l20t7               lU3l20t7                90 tablets oxycodone hcl 30 ms
l0         tU29l20t7              tt/29t20t7              85 tablets oxycodone hcl 30 me
1t         t2/27/2017            12127/2017               85 tablets oxycodone hcl30 me
t2         Ut9t20t8              Ut9l20t8                 85 tablets oxycodone hcl30 me
13         2lt6/20r8             2lt6l20t8                85 tablets oxycodone hcl 30 ms
t4         3lt5t20t8             3lts/2018                85 tablets oxycodone hcl 30 me
l5         41912018              41912018                 85 tablets oxycodone hcl 30 me
t6         sl4l20t8              51412018                 120 tablets oxycodone hcl 30 ms
l7         s/3U2018              513y2018                                    hcl30 ms
                                                          120 tablets oxycodone
l8         6129120t8             612912018                                   hcl30 me
                                                          120 tablets oxycodone
t9         7126/2018             712612018            100 tablets oxycodone hcl 30 me
20         8/2312018             8/2312018            100 tablets oxycodone hcl 30 ms
21         9120t2018             912012018            I l0 tablets oxycodone hcl 30 ms
22         t0lr8l20t8            l0lt8/2018           55 tablets oxycodone hcl 30 ms
23         tU2t20t8              tt/2t2018            60 tablets oxycodone hc 30 ms
24         tUr6l20t8             tUt6l20t8            45 tablets oxycodone hc 30 ms
25         tt/3012018            tU30/20r8            45 tablets   oxycodone   hc 30 me
26         tzl19l20t8            tzlt9t20t8           90 tablets   oxycodone   hc 30 ms
27         Uts/2019              r/15t20t9            90 tablets   oxycodone   hcl 30 me
28         21712019              2/7t2019             90 tablets   oxycodone   hcl 30 ms
29         31712019              317120t9             90 tablets   oxycodone   hcl30 me
30        4/sl20t9               4lsl20t9             90 tablets   oxycodone   hcl 30 me

       All in violation of 21 U.S.C. gg 84l(a)(l)   and   (bXlXC).

                                            Counts 31-53

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule IV controlled substances to Jane Doe I outside the usual course of medical

practice and without legitimate medical purpose:

 COT]NT      DATE WRITTEN          DATE tr'ILLEI)          CONTROLLED SUBSTAIICE
 31          718120t6              7/912016                120 tablets clonazepam 0.5 me
 32          81712016              8lt0l20r6               120 tablets clonazepam 0.5 ms
 JJ          r0lty20r6             t0/tt/2016              120 tablets clonazepam 0.5 ms
 34          41212017              4/3120t7                120 tablets clonazepam 0.5ms
 35          tt/6/2017             tv6/2017                100 tablets tramadol    hcl 50 me
 36          llt9l20t8             r/19/2018               30 tablets alprazolam2 ms
 3t          2lt6t20t8             2lt6l20t8               3 0 tablets alprazolam 2 ms,
 38          3lt5/2018             3n5t2018                30 tablets alprazolan. 2 ms,
 39          3lrsl20r8             4/tU20t8                30 tablets alirazolam 2 ms,
40           s19l20t8              slt0t20t8               30 tablets alprazolalol. 2 ms,
           Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 3 of 21




 41          51912018              7/9/2Ar8               30 tablets alprazolam2 ms,
 42          513y2018              6l10/2018              30 tablets alorazolalra2 ms.
 43          7120120t8              913012018             90 tablets alprazolam I ms
 44          7/2612018              817120t8              90 tablets alprazolam 1 me
 45          8/23t2018              8l3t/2018             90 tablets alprazolam I mg
 46          tolt8t20t8             10128t2018            45 tablets alprazolam I mg
 47          tU2l20r8               t1l6l20t8             90 tablets alprazolam I ms
 48          tU30l20t8              tU30l20t8             90 tablets alprazolam I me
 49          t2/1912018             12/2612018            90 tablets alprazolam I ms
 50          yt5/2019               yt5l20t9              90 tablets alprazolam I ms
 5l          217120t9              21712019               90 tablets alprazolam 1 ms
 52          3t7t20t9              317120t9               90 tablets alprazolam 1 me
 53          4/5t2019              415/2019               90 tablets alprazolam I me

       All in violation of 21 U.S.C. gg 84l(a)(l)   and (b)(2).

                                          Counts 54-64

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule II controlled substances to Jane Doe2 outside the usual course of medical

practice and without legitimate medical pu{pose:

 COT]NT      DATE WRITTEN          DATE FILLED           CONTROLLED SUBSTAIICE
 54          3n4t2018              3lt4t20t8             60 tablets dextroamp-amphetamine
                                                         30 me
 55          4t24/20t8             412512018             60 tablets dextroamp-amphetamine
                                                         30 me
 56          4t25/2018             4l2sl20t8             60 tablets hydrocodone-acetamin
                                                         5-325 ms
 57          6l2sl20t8             6l2sl20t8             45 tablets hydrocodone-acetamin
                                                         5-325 me
 58          612512018             6126/2018             60 tablets dextroamp-amphetamine
                                                         30 me
 59          812912018             8t29t2018             3 0 tablets dextroamp-amphetamine

                                                         30 me
 60          8/29t2018             8/29/2018             3 0 tablets dextroamp-amphetamine
                                                         30 me
 6t          8t29/2018             812912018             45 tablets hydrocodone-acetamin
                                                         5-325 ms.
62           Ut4/2019              Ut4/2019              3 0 tablets dextroamp-amphetamine
                                                         30 mg
           Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 4 of 21




 63          U14120t9               Ut4t20t9               30 tablets dextroamp-amphetamine
                                                           30 me
 64          Ut4l20t9               Ut4/2079               4   5 tablets hydrocodone-acetamin
                                                           7.5-325 ms.

       All in violation of 21 U.S.C. gg 8al(a)(1)   and   (bXlXC).

                                          Counts 65-71

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule IV controlled substances to Jane Doe 2 outside the usual course of medical

practice and without legitimate medical purpose:

 COT'NT      DATE WRITTEN          DATE FILLEI)            CONTROLLED SUBSTAI[CE
 65          2lt2/2018             4/2st2018               30 tablets phentermine 37.5 ms.
 66          3lt4/2018             3n4/2018                60 tablets alprazolam2 ms
 67          4/24/2018             9/2512018               90 tablets alprazolam 2 ms
 68          4125120t8              412512018              60 tablets alprazolam2 ms
 69          612s12018              612512018              60 tablets alorazolam 2 ms
 70          812912018             812912018               90 tablets aloruzolam 2 ms
 71          Ut4l20t9              Ut4/2019                45 tablets alprazolarfl 2 ms

       All in violation of 21 U.S.C. $$ 8al(a)(1)   and (bX2).

                                          Counts 72-l l    l
       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule II controlled substances to Jane Doe 3 outside the usual course of medical

practice and without legitimate medical purpose:

 COUNT       DATE WRITTEN          DATE FILLED             CONTROLLED SUBSTAI\CE
 72          Tltt/2016             711U20t6               90 tablets hydrocodone-acetaminophen
                                                          7.5-325 ms.
 73          8lU20t6               8lU20t6                90 tablets hydrocodone-acetaminophen
                                                          7.5-325 ms
 74          8/22t2016             8/22/2016              90 tablets hydrocodone-acetaminophen
                                                          7.5-325 ms.
 75          9/1412016             9/14120t6              90 tablets hydrocodone-acetaminophen
                                                          7.5-325 ms.
     Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 5 of 21




76    t0l3l20t6         r013l20r6       90 tablets hydrocodone-acetaminophen
                                        7.5-325 ms,
77    t0/21/2016        1012412016      90 tablets hydrocodone-acetaminophen
                                        7.5-325 me
78    rt/1812016        rUt8t20t6       90 tablets hydrocodone-acetaminophen
                                        7.5-325 me
79    t2/t2t20t6        tzlt2/2016      90 tablets hydrocodone-acetaminophen
                                        7.5-325 me
80    U4t20t7           U4l20t7         90 tablets hydrocodone-acetaminophen
                                        7.5-325 me
8t    2lU20t7           2nt20t7         90 tablets hydrocodone-acetaminophen
                                        7.5-325 me
82    3lU20t7           3lU20t7         90 tablets hydrocodone-acetaminophen
                                        7.5-325 ms,
83    3129/2017         3129t2017       90 tablets hydrocodone-acetaminophen
                                        7.5-325 ms
84    5lU20t7           5/U2017         90 tablets hydrocodone-acetaminophen
                                        7.5-325 me
85    5l3t/2017         5/3U2017        90 tablets hydrocodone-acetaminophen
                                        7.5-325 me
86    612812017         612812017       90 tablets hydrocodone-acetaminophen
                                        7.5-325 mp,
87    7126120t7         712612017       90 tablets hydrocodone-acetaminophen
                                        7.5-325 ms,
88    812512017         8125/2017       90 tablets hydrocodone-acetaminophen
                                       7.5-325 me
89    912212017        912212017       90 tablets hydrocodone-acetaminophen
                                       7.5-325 me
90    1012012017        la/2012017     96 tablets hydrocodone-acetaminophen
                                       7.5-325 ms,
91    tU3/2017          tU5t20t7       90 tablets hydrocodone-acetaminophen
                                        10-325 me
92    rt/30/2017        t2lU20t7       90 tablets hydrocodone-acetaminophen
                                       l0-325 me
93    t2/18/2017       t212312017      90 tablets hydrocodone-acetaminophen
                                       10-325 me
94    llt9/2018        l/1912018       90 tablets hydrocodone-acetaminophen
                                       10-325 mg
95   2lr6l20t8         2lt6/2018       90 tablets hydrocodone-acetaminophen
                                       10-325 me
96   3lt612018         3lt6/2018       90 tablets hydrocodone-acetaminophen
                                       10-325 me
97   4lt3t20t8         4lt3/2018       90 tablets hydrocodone-acetaminophen
                                       10-325 ms
98   5/tU20t8          slru20t8        90 tablets hydrocodone-acetaminophen
                                       l0-325 me
           Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 6 of 21




 99          61512018              6lsl20t8                90 tablets hydrocodone-acetaminophen
                                                           10-325 me
 100         6/26t2018             6126/2018               90 tablets hydrocodone-acetaminophen
                                                           10-325 ms
 t0l         712312018              712312018              90 tablets hydrocodone-acetaminophen
                                                           10-325 me
 t02         812U2018               812U2018               90 tablets hydrocodone-acetaminophen
                                                           10-325 me
 103         9/tt/2018              9ltU20t8               90 tablets hydrocodone-acetaminophen
                                                           10-325 ms
 104         t0l3l20t8              r013l20t8              90 tablets hydrocodone-acetaminophen
                                                           10-325 me
 l0s         r013112018             t0l3U20t8              90 tablets hydrocodone-acetaminophen
                                                           10-325 ms
 106         tt/t5t2018             tv2t/2018              90 tablets hydrocodone-acetaminophen
                                                           10-325 ms
 t07         t2/1912018             tzlt9l20t8             90 tablets hydrocodone-acetaminophen
                                                           10-325 ms
 108         U9l20t9                v9l20t9                90 tablets hydrocodone-acetaminophen
                                                           10-325 ms
 109         2/t/2019              2lU20t9                 90 tablets hydrocodone-acetaminophen
                                                           l0-325 ms
 110         212212019             212212019               90 tablets hydrocodone-acetaminophen
                                                           10-325 ms
 t1l         3t22t20t9             3t22t2019               90 tablets hydrocodone-acetaminophen
                                                           10-325 ms

       All in violation of 2l U.S.C. $$ 8al(a)(l)   and   (bXlXC).

                                         Counts 112-178

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule IV controlled substances to Jane Doe 3 outside the usual course of medical

practice and without legitimate medical purpose:

 COT]NT      DATE WRITTEN          DATE FILLED             CONTROLLED SIIBSTAIICE
 tt2         Tltt/2016             7nt/2016               60   tablets   lorazepam 0.5 ms
 113         81112016              8t3t2016               60   tablets   lorazeoam 0.5 ms
 tt4         8lU20t6               9/!20r6                60   tablets   lorazeoam 0.5 ms
 115         8lU20t6               9lt2l20t6              90   tablets   carisoorodol 350 ms
 116         8/t/2016              ty5l20t6               90   tablets   carisoprodol350 me
 rt7         812212016             t0l9l20t6              90   tablets   carisoorodol 350 ms
      Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 7 of 21




118    9lt4l20t6         912512016       60 tablets lorazepam 0.5 ms
119    1013120r6         rU28l20t6      90 tablets carisoprodol350 ms
120    t013l20t6         1212312016     90 tablets carisoprodol 350 ms
121    t0/312016         U2012017       90 tablets carisoprodol350 ms
t22    t0/2U20t6         10122/2016     60 tablets lorazepam 0.5 me
t23    tzlt2l20t6        t/2012017      60 tablets lorazepam 0.5 ms
124    tzlr2l20t6        212012017      90 tablets carisoprodol 350 ms
125    l/4/2017          3lt9l20t7      90 tablets carisoprodol350 ms
126    U4/2017           4lt9/2017      90 tablets carisoprodol 350 me
127    U4l20t7           3lt9l20t7      60 tablets lorazepam 0.5 me
t28    U4l20t7           4lt9l20t7      60 tablets lorazepam 0.5 ms
129    3lU20t7           5lt5l20t7      60 tablets lorazepam 0.5 ms
130    3lU20t7           Slts/2017      90 tablets carisoprodol 350 ms
131    3lU20t7           6/t412017      90 tablets carisoprodol 350 ms
132    5lU20r7           7lt2l20t7      90 tablets carisoprodol350 me
133    slU20t7           81812017       90 tablets carisoprodol350 ms
t34    5lU20t7           7lt2/2017      60 tablets lorazepalarr 0.5 me
135    slU20t7           8/812017       60 tablets lorazepam 0.5 ms
136    812812017         919t20r7       60 tablets lorazepam 0.5 ms
t37    8/28/2017         tt/4/2017      60 tablets lorazeoan0.5 ms
138    812812017         91912017       90 tablets carisoprodol 350 ms
139    8128120t7         t0l6t20t7      90 tablets carisoprodol 350 me
t40    tU6l20t7          lU27l20t7      90 tablets carisoorodol350 ms
t4t    tU6l20t7          12123/2017     90 tablets carisoprodol350 ms
142    tt/3012017        l2lU20t7       60 tablets lorazepam 0.5 ms
143    tt/30/2017        U3/2018        60 tablets lorazepam 0.5 me
r44    t2/29t2017        Ut9/2018       90 tablets carisoprodol 350 ms
r45    1212912017       2/612018        60 tablets lorazepam 0.5 me
146    12/2912017        31612018       60 tablets lorazepam 0.5 me
r47    t2/29/2017       2/16/2018       45 tablets carisoprodol350 ms
148    t2/29/2017       2/28t20t8       45 tablets carisoprodol350 ms
t49    3lt6l20r8        3lt6/2018       90 tablets carisoprodol 350 ms
150    3lt6l20t8        4lt2l20r8       90 tablets carisoprodol 350 ms
151    3n6t2018         4lt2l20t8       60 tablets lorazepam 0.5 me
ts2    3/16/2018        519/2018        60 tablets lorazepam 0.5 me
153    4lt3l20t8        5/712018        90 tablets carisoorodol 350 ms
t54    61512018         6lsl20r8        90 tablets carisoorodol 350 ms
155    6t26/2018        713/2018        90 tablets carisoorodol350 me
156    612612018        7lt0/2018       60 tablets lorazepam 0.5 me
157    7123120t8         81312018       60 tablets carisoprodol 350 me
158    712312018        81t412018       60 tablets lorazepam 0.5 ms
1s9    8l2t/2018        912/2018        60 tablets carisoprodol350 me
160    8/2U20t8         9/2/2018        54 tablets carisoprodol 350 me
161    8/2U2018         91212018        6 tablets carisoprodol 350 me
t62    8l2t/2018        9lt4/20t8       60 tablets lorazeoam 0.5 ms
            Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 8 of 21




  163         9ltU20t8               t0t2t20t8            60 tablets carisoprodol 350 me
  r64         9ltt/2018              t0n9/2018            60 tablets lorazepam 0.5 me
  r65         9nU20t8                t0n9t20t8            60 tablets lorazepam 0.5 me (refill)
  t66         I0l3/2018              l0l3u20t8            60 tablets carisoprodol 350 me
  167         t0t3t20t8              tU30t20t8            60 tablets lorazepam 0.5 me
  168         l013/2018             ll130/2018            60 tablets lorazepam 0.5 ms (refill)
 169          IUt5l20t8             tU30t20r8             60 tablets carisoprodol350 me
 170          tUtst20t8             2/2012019             60 tablets carisoprodol 350 me
 t7t          rUtst20t8             3lr8t20r9             00 tablets carisoprodol350 me
 t72          tUt5t20t8             4/1612019             60 tablets carisoprodol 350 me
 173          tUtsl20t8             2ltu20t9              60 tablets loraznpamO.S me
 174          lUt5l20t8             3lt9t20t9             60 tablets lorazepan0.5 me
 175          t2/19t2018            12/20/2018            60 tablets carisoprodol 350 me
 176          tzlt9t20t8            ll19l20t9             60 tablets carisoprodol 350 ms
 t77          t2/t9t2018            12/21/2018            60 tablets lorazeparr0.5 me
 178          t2lt9t20t8            Ut9l20t9              60 tablets lorazepam 0.5 me

        All in violation of 21 U.S.C. gg 8al(a)(t)   and (bX2).

                                          Counts 179-189

        On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule II controlled substances to Jane Doe 4 outside the usual course of medical

practice and without legitimate medical purpose:

 COT'NT      DATE WRITTEN           DATE X'ILLED          CONTROLLED SUBSTAi\CE
 179         7/29/2016              7/29/2016            90 tablets oxycodone-acetaminophen
                                                         7.5-325 me
 180         913012016              9/30/2016            90 tablets oxycodone-acetaminophen
                                                          5-325 me
 181         UtU20t8                I/tU20t8             60 tablets dextroamp-amphetamine
                                                         l0 mg
 t82         Ut3t20t7               I/1312017            90 tablets oxycodone-acetaminophen
                                                         5-325 me
 183         21712018               2/7120t8             60 tablets dextroamp-amphetamine
                                                         10 me
 184         312612018              3/29/2018            4 0 tablets dextroamp-amphetamine
                                                         l0 me
 185         3/26/2018              3129/2018            20 tablets dextroamp-amphetamine
                                                         10 mg
 186         3/2612018              3129/2018            60 tablets dextroamp-amphetamine
                                                         l0 me (refill)
           Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 9 of 21




 187         712312018                 7t25/2018              60 tablets dextroamp-amphetamine
                                                              l0 ms
 188         8121120t8                 8/2t/2018              60 tablets dextroamp-amphetamine
                                                              10 me
 189         9lt8l20t8                 911912018              60 tablets dextroamp-amphetamine
                                                              10 me

       All in violation of 21 U.S.C. gg 84l(a)(l)      and   (bXl)(C).

                                             Counts 190-201

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule IV controlled substances to Jane Doe 4 outside the usual course of medical

practice and without legitimate medical purpose:

 COT'NT      DATE WRITTEN              DATE FILLED           CONTROLLED SUBSTAIICE
 190         9t3012016                 9130/2016             60 tablets diazepam 5 me
 l9l         8/tU20t7                  Sltt/2017             60 tablets tramadol hcl50 ms
 t92         8/tU20t7                  811U2017              30 tablets clonazepam I ms
 193         91812017                  91812017              90 tablets tramadol hcl 50 ms
 194         91812017                  918/2017              30 tablets clonazepam I ms
 195         812U2018                  912512018             60 tablets clonazepam I ms
 196         812U2018                  812812018             60 tablets clonazepam I ms
 197         812U2018                  8DU20t8               60 tablets clonazepam I ms
 198         9/18/2018                 9lr8l20r8             90 tablets diazeoam 5 ms
 r99         l0lt3l20t7                N/A                   30 tablets clonazeoam I ms
 200         L0/13t2017                N/A                   30 tablets tramadol hcl 50 ms
 201         Ut3l20r8                  N/A                   30 tablets diazepam 30 ms

       A11in violation of   2l   U.S.C. $$ 8a1(a)(l) and (bX2).

                                            Cowfis 202-246

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule II controlled substances to Jane Doe 5 outside the usual course of medical

practice and without legitimate medical purpose:




                                                   9
      Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 10 of 21



p       DATE WRITTEN     DATE FILLED          CONTROLLED SUBSTAI\CE
202     7lt5l20t6        8t4t20r6             30 tablets Hysingla@ ER
                                                40 mg (hydrocodone)
203     7ltsl20t6        7123120t6              90 tablets hydrocodone-acetaminophen
                                                7.5-325 me
204     815/2016         9/U2016                30 tablets of Hysingla@ ER 40 me
205     8/512016         81512016               90 tablets hydrocodone-acetaminophen
                                                7.5-325 ms
206     8/2612016        8128t20t6              90 tablets hydrocodone-acetaminophen
                                                7.5-325 ms
207     9lt9/2016        9l19t20t6              I 20 tablets hydrocodone-acetaminophen
                                                7.5-325 me
208     t0/17t2016       t0/17/2016             1 20 tablets hydrocodone-acetaminophen

                                                7.5-325 ms
209     tt/6/20t6        tt/7/2016              1 50 tablets hydrocodone-acetaminophen

                                               7.5-325 me
210     tt/30/2016       t2/6/2016              1 50 tablets hydrocodone-acetaminophen

                                               7.5-325 me
2tt    t2/21/2016        t2/30/2016             I 50 tablets hydrocodone-acetaminophen
                                               7.5-325 me
212    2lt3/2017         2lt8t20t7              I 50 tablets hydrocodone-acetaminophen
                                                10-325 me
213    3n3t2017          3lt3l20t7              1 50 tablets hydrocodone-acetaminophen

                                                10-325 me
2t4    4l10/2017         4/10t2017             I 50 tablets hydrocodone-acetaminophen
                                               10-325 mg
2t5    5t5t2017          s/sl20t7              I 50 tablets hydrocodone-acetaminophen
                                               10-325 me
216    5t26t2017         5/26/2017             I 50 tablets hydrocodone-acetaminophen
                                               10-325 me
217    6lt9t20t7         6/1912017             1 50 tablets hydrocodone-acetaminophen

                                               10-325 me
218    7ltu20t7          7/ly20t7              I 50 tablets hydrocodone-acetaminophen
                                               10-325 me
219    7ltu20t7          8/29/2017            I 50 tablets hydrocodone-acetaminophen
                                              10-325 me
220    81712017          8/712017             I 50 tablets hydrocodone-acetaminophen
                                              10-325 me
221    912U20r7         9/21/2017             1 50 tablets hydrocodone-acetaminophen

                                              10-325 me
222    l0lt6l20t7        l0/16/2017           I 50 tablets hydrocodone-acetaminophen
                                              10-325 me
223    tU9/2017          tt/9/2017   .        I 50 tablets hydrocodone-acetaminophen
                                              10-325 me
224    rU30/2017         rt/30/2017           I 50 tablets hydrocodone-acetaminophen
                                              10-325 me

                                         l0
         Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 11 of 21




225         t2l2U20t7              t2t2U20t7              I 50 tablets hydrocodone-acetaminophen
                                                          10-325 me
226         Ut2t20t8               Ut2l20t8               1   50 tablets hydrocodone-acetaminophen
                                                          10-325 me
227         21212018               21212018               I   45 tablets hydrocodone-acetaminophen
                                                          10-325 me
228         2122120t8              2t22t2018              I   50 tablets hydrocodone-acetaminophen
                                                            l0-325 me
229         3/15/2018              3/1512018                I 40 tablets hydrocodone-acetaminophen
                                                            10-325 me
230         414t2018               4/5t2018                 I 40 tablets hydrocodone-acetaminophen
                                                            10-325 me
231         4126120t8              4126t2018                I 3 0 tablets hydrocodone-acetaminophen
                                                            10-325 me
232         5lt7t20t8              s/r712018                1 40 tablets hydrocodone-acetaminophen

                                                            10-325 me
233         6t6/2018               616/2018                 1 40 tablets hydrocodone-acetaminophen


                                                            10-325 me
234         6t27t2018              612712018               I 40 tablets hydrocodone-acetaminophen
                                                           10-325 me
235         7lt8l20r8              7/t8t2018               I 40 tablets hydrocodone-acetaminophen
                                                           10-325 me
236         81712018               81712018                I 40 tablets hydrocodone-acetaminophen
                                                           10-325 me
237         8128/2018              8128/2018               140 tablets hydrocodone-acetaminophen
                                                           10-325 me
238         9lt8l20t8              9lt8t20r8               I 40 tablets hydrocodone-acetaminophen
                                                           10-325 me
239         l0ltU20t8              toltU20t8               I 40 tablets hydrocodone-acetaminophen
                                                          10-325 me
240         tU7l20t8               tt/7/2018              I 40 tablets hydrocodone-acetaminophen
                                                          10-325 me
241         ty30/20t8             tu30/2018               I 40 tablets hydrocodone-acetaminophen
                                                          10-325 me
242         12/20/2018             12120t2018             I 40 tablets hydrocodone-acetaminophen
                                                          10-325 me
243         Utsl20t9              t/1512019               1 40 tablets hydrocodone-acetaminophen

                                                          10-325 me
244         21512019              2t5/2019                I 40 tablets hydrocodone-acetaminophen
                                                          10-325 me
245        3lU20t9                3/ll20t9                I 40 tablets hydrocodone-acetaminophen
                                                          10-325 me
246        3126t20r9              3126t2019               I 40 tablets hydrocodone-acetaminophen
                                                          10-325 me

      All in violation of 21 U.S.C. gg 84l(a)(l)   and   (bXlXC).

                                                ll
          Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 12 of 21




                                         Counts 247-315

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule IV controlled substances to Jane Doe 5 outside the usual course of medical

practice and without legitimate medical pulpose:

 COTINT      DATE WRITTEN          DATE FILLED        CONTROLLED SUBSTANCE
 247         7lt5l20t6             712312016          90  tablets carisoprodol350 me
 248         8lsl20t6              812012016          90  tablets carisoorodol350 ms
 249         8lsl20t6              812012016          60  tablets clonazepam I ms
 250         81512016              1012212016         60  tablets clonazepam I ms
 251         7ltsl20t6             9/2412016          90  tablets carisoprodol350 me
 252         7lt5l20t6             t012212016         90  tablets carisoprodol 350 ms
 253         8126/2016             r1n5t2016          90  tablets carisoprodol350 me
 2s4         812612016             tUt5l20t6          60  tablets clonazepam I ms
 255         t0/17/2016            214/2017           60  tablets clonazepam I ms
 256         tU6l20t6              12/1312016         90  tablets carisoprodol 350 ms
 257         tt/6t2016             t2lt3l20t6         60  tablets clonazeoam I ms
 258         tt/30t2016            17l20t7            90  tablets carisoorodol 350 ms
 259         tt/30t2016            31412017           90  tablets carisoorodol 350 ms
 260         tt/30t20t6            4/212017           90  tablets carisoorodol350 ms
 261         t2t2U20t6             214/2017           90  tablets carisoorodol 350 ms
 262         U2012017              4130/2017          90  tablets carisoorodol350 ms
 263         U2012017              612412017          90  tablets carisoorodol 350ms
 264         4lt0l20t7             712U2017           90  tablets carisoprodol 350 ms
 265         4lt0l20t7             8lt9l20t7          90  tablets carisoprodol 350 me
 266         51512017              5lsl20t7           60  tablets clonazepam I mg
 267         5lsl20t7              6lt9l20t7          60  tablets clonazepam I ms
 268         6/19/2017             7t2t/2017          60  tablets clonazeoam I ms
 269         6lt9/2017             8lt9/2017          60  tablets clonazeoam I ms
 270         Tltt/2017             9/15/2017          60  tablets clonazeoam I ms
 271         Tltt/2017             t2l2t/2017         60  tablets clonazepam I me
 272         817/2017              9/1412017          90  tablets carisoprodol 350 me
 273         8t712017              t0/812017          90  tablets carisoprodol350 me
 274         81712017              tU4/2017           90  tablets carisoprodol 350 me
 275         8/712017              t2/23/2017         90  tablets carisoorodol 350 ms
 276         81712017              tU4/2017           60  tablets clonazepam I me
 277         rv9l20t7              2lt8l20t8          90  tablets carisoorodol 350 me
 278         tt/1712017            2lt8l20t8          60  tablets clonazepam I ms
 279         rU30l20t7             y2012018           87  tablets carisoprodol 350 me
 280         tU30l20t7             U2012018           3 tablets carisoorodol350 me
          Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 13 of 21




 281         ty3012017                 t/2012018             90  tablets carisoprodol350 me
 282         lU30l20t7             lU30/2017                 90  tablets carisoorodol 350ms
 283         2r2tD0t7              U20120r8                  60  tablets clonazepam I me
 284         t2l2t/2017            u20/2018                  60  tablets clonazepam 1 me (refill)
 285         t2/2U2017             3n5/2018                  90  tablets carisoprodol 350 me
 286         212312018             5n0t2018                  60  tablets clonazepam I ms
 287         2123t20r8             6/27t2018                 60  tablets clonazeoam I ms
 288         3lt5l20t8             3lt5l20t8                 60  tablets clonazepam I me
 289         41512018              4lty20t8                  60  tablets clonazepam I ms
 290         41512018              4lt5l20t8                 90  tablets carisoprodol 350 me
 291         4t26t20t8             slt0l20t8                 90  tablets carisoprodol350 me
 292         4/26/20r8                 61612018              90  tablets carisoprodol350 ms
 293         4t26/2018                 61612018              83  tablets carisoprodol350 ms
 294         412612018                 61612018              7 tablets carisoprodol 350 ms
 295         4126/2018             9lt8l20t8                 60 tablets clonazepam I ms
 296         612712018                 10125t2018            60 tablets clonazepam I ms
 297         71312018              71312018                  90 tablets carisoprodol350 me
 298         71312018              712812018                 90 tablets carisoprodol 350 me
 299         7lt8l20t8             812612018                 9 tablets carisoprodol 350 me
 300         7lt8l20t8             812612018                 81 tablets carisoprodol 350 ms
 301         7lt8l20t8             8t26t2018                 90 tablets carisoorodol350 ms
 302         7/18t2018             912412018                 90 tablets carisoorodol350 ms
 303         817/2018              817/2018                  60 tablets clonazepam I ms
 304         81712018              10125/2018                90 tablets carisoorodol 350 ms
 30s         81712018              tll2v20t8                 90 tablets carisoprodol 350 ms
 306         8/2812018             1U2312018                 60 tablets clonazepam I ms
 307         8128/2018             t2/19/2018                90 tablets carisoprodol 350 me
 308         9lt8l20t8             2lt3l20t9                 90 tablets carisoprodol 350 me
 309         911812018             3/U20r9                   60 tablets clonazepam 1 ms
 310         t0/11/2018            2ls/2019                  60 tablets clonazepam I mg
 311         It/712018             3/9/2019                  90 tablets carisoorodol350 ms
 312         rU7/2018              4/8/2019                  60 tablets clonazeoam I ms
 313         ru30l20t8             418/2019                  90 tablets carisoprodol 350 ms
 3r4         t212012018            t212012018                60 tablets clonazepam I ms
 315         ll15l20t9             ut5l20t9                  90 tablets carisoprodol350 ms

       All in violation of 2l U.S.C.   gg   8al(a)(l)   and (bX2).

                                             Counts 316-335

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the
          Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 14 of 21



following Schedule II controlled substances to Jane Doe 6 outside the usual course of medical

practice and without legitimate medical pulpose:

 COUNT       DATE WRITTEN          DATE FILLEI)       CONTROLLED SUBSTAIICE
 3t6         712U20r6              7122t20r6          60 tablets dextroamp-amphetamine
                                                      l0 mg
 317         8n8t2016              812212016          60 tablets dextroamp-amphetamine
                                                      l0 me
 318        9/15/2016              9t22t20t6          60 tablets dextroamp-amphetamine
                                                      15 mg
 3t9         t0/13t2016            t0122t2016         60 tablets dextroamp-amphetamine
                                                      15 mg
 320         tt/4/2016             rU22/2016          60 tablets dextroamp-amphetamine
                                                      l5 mg
 321        t2n9/2016              12120/2016         60 tablets dextroamp-amphetamine
                                                      15 mg
322         2lt6/2017             2/20/2017           60 tablets dextroamp-amphetamine
                                                      l5 me
323         3120/2017             3/20/2017           60 tablets dextroamp-amphetamine
                                                      l5 mg
324         4t27t2017             4/27t2017           60 tablets dextroamp-amphetamine
                                                      l5 mg
325         6/28/2017             6/2812017           60 tablets dextroamp-amphetamine
                                                      l5 mg
326         81712017              8/2812017           60 tablets dextroamp-amphetamine
                                                      15 me
327         9ll2l20t7             9/29/2017           60 tablets dextroamp-amphetamine
                                                      l5 mg
328         t0lt0l20t7            10129t2017         60 tablets dextroamp-amphetamine
                                                      15 me
329         I2lt3t20t7            12t28/2017         60 tablets dextroamp-amphetamine
                                                      15 mg
330         3/912018              4/st20t8           60 tablets dextroamp-amphetamine
                                                      l5 mg
331         6/2s12018             6127/2018          60 tablets dexhoamp-amphetamine
                                                     15 me
332         7/23/2018             7127/2018          60 tablets dextroamp-amphetamine
                                                     15 me
JJJ         8/21/2018             8/27/2018          60 tablets dextroamp-amphetamine
                                                     l5 me
334         9/18/2018             9l2s/2018          60 tablets dextroamp-amphetamine
                                                     15 mg
33s         t0/1612018            1012612018         60 tablets dextroamp-amphetamine
                                                     l5 me
          Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 15 of 21




       All in violation of 2l U.S.C. $$ 8al(a)(1)     and   (b)(lXC).

                                           Counts 336-359

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule IV controlled substances to Jane Doe 6 outside the usual course of medical

practice and without legitimate medical purpose:

 COT,NT      DATE WRITTEN            DATE FILLEI)            CONTROLLED SUBSTAI\CE
 336         7t2U2016                7122/2016               60 tablets alprazolam I mg
 337         912212016               9t2212016               60 tablets alprazolam I ms
 338         t0lt3l20t6               1012212016             60 tablets alprazolam 1 me
 339         t1t4/20t6                tU22l20l6              60 tablets alprazolam I ms
 340         t2lt9l20t6               1212012016             60 tablets alprazolam I ms
 341         2tr6t20t7                2122/2017              60 tablets alprazolam I ms
 342         31212017                 3lt2l20r7              90 tablets alorazolam I ms
 343         3/2012017                4t2712017              90 tablets alorazolam 1 ms
 344         sl25l20t7                6t28t2017              90 tablets alorazolam I ms
 345         slzsl20t7                713112017              90 tablets alorazolam I ms
 346         81712017                 8t28t2017              90 tablets alorazolam I me
 347         912912017                9t29t2017              90 tablets alorazolam I ms
 348         t0/1012017               10129/2017             90 tablets alorazolam I ms
 349         t0lt0l20l7               rU27l20t7              90 tablets alorazolam I ms
 350         r2t13l20t7               t212812017             90 tablets alorazolam I ms
 351         r2l13l20t7              .U3U2018                90 tablets alprazolam I ms
 352         31712018                 4tsl20t8               90 tablets alprazolam I ms
 3s3         3/7/2018                 516/2018               90 tablets alorazolam I ms
 354         612512018                612712018              90 tablets alorazolam I ms
 355         612512018                7t27t2018              90 tablets alorazolam I ms
 3s6         812U2018                 8t27t2018              90 tablets alorazolam I me
 357         9lt8l20t8                9t2st20t8              90 tablets alorazolam I ms
 358         t0lL6l20t8               t0/26/2018             90 tablets alprazolam I mg
 359         r011612018               tv27/2018              90 tablets alprazolam I mg

       A1l in violation of   2l U.S.C. $$ 8al(a)(l)   and (bX2).

                                           Counts 360-364

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the
           Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 16 of 21



following Schedule II controlled substances to Jane Doe 7, a juvenile, outside the usual course
                                                                                                of
medical practice and without legitimate medical pu{pose:

 COUi\T      DATE WRITTEN           DATE FILLED              CONTROLLED ST]BSTAi\CE
 360         6125/20r8              6/27t20t8                60 tablets dextroamp-amphetamine
                                                             10 mg
 36t         7t23t20t8              7127t2018                60 tablets dextroamp-amphetamine
                                                             l0 mg
 362         8l2t/2018             8/2712018                 60 tablets dextroamp-amphetamine
                                                             lQ mg
 363         9lt8t20t8             9t25t20t8                 60 tablets dextroamp-amphetamine
                                                             l0 mg
 364         t0/t6120t8             10t26/2018               60 tablets dextroamp-amphetamine
                                                            -1!
                                                                  qe
       All in violation of 21 U.S.C. gg 8al(a)(l)     and   (bXlXC).

                                         Counts 365-395

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule II controlled substances to Jane Doe 8 outside the usual course of medical

practice and without legitimate medical purpose:

 COT'NT     DATE WRITTEN           DATE FILLED              CONTROLLED SUBSTAIICE
 365         7122t20r6             7/22t2016                90 tablets hydrocodone-acetaminophen
                                                             10-325 mg
 366        7t22t2016              812012016                90 tablets oxycodone-acetaminophen
                                                             l0-325 me
367          r0/3/20r6             t0t3/2016                90 tablets oxycodone-acetaminophen
                                                             10-325 mg
368          l013/2016             tUt/2016                 90 tablets oxycodone-acetaminophen
                                                            10-325 me
369         t2tU20t6               t2/2/2016                90 tablets oxycodone-acetaminophen
                                                            10-325 me
370         t/2t20r7               U2/2017                  90 tablets Endocet@ 10-325 mg
                                                            (oxycodone- acetaminophen)
371         2/r/2017              2/l/2017                  7 2 tablets oxycodone-acetaminophen
                                                            10-325 me
372         2t27t2017             2/27t20r7                 90 tablets oxycodone hcl l0 ms
373         3/27/2017             3/27/2017                 90 tablets oxycodone hcl l0 me
374         6t2U2017              612U2017                  90 tablets oxycodone hcl l0 ms


                                                 t6
          Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 17 of 21




375          7/19t20t7                7lt9l20t7           90 tablets oxycodone-acetaminophen
                                                          10-325 me
376          8lt5/2017                8ll5/2017           90 tablets oxycodone-acetaminophen
                                                          10-325 me
377         9n3t20r7                  9/t3t20r7           90 tablets oxycodone-acetaminophen
                                                          10-325 mg
378          t0/t3t2017               t0/13t2017          I 00 tablets oxycodone-acetaminophen
                                                          10-325 me
379          nl7l20t7                 lU7/2017            90 tablets oxycodone-acetaminophen
                                                          10-325 mg
380         l2lt2l20t7                t2tr2t20t7          90 tablets oxycodone-acetaminophen
                                                          10-325 mg
381         Ut2l20t8                  t/t2/2018           90 tablets oxycodone-acetaminophen
                                                          !0-J25 ms
382         2lt2/2018                 2n2t2018            90 tablets oxycodone-acetaminophen
                                                          10-325 me
383         31912018                  3/10t2018           90 tablets oxycodone-acetaminophen
                                                          10-325 me
384         416120r8                  41612018            90 tablets orycodone-acetaminophen
                                                          !0-325 mg
38s         514t20t8                  sl6l20t8            90 tablets oxycodone-acetaminophen
                                                          10-325 me
386         6lsl20t8                  615/2018            90 tablets oxycodone-acetaminophen
                                                          10-325 me
387         6/29/2018                 713/2018            90 tablets oxycodone-acetaminophen
                                                          10-325 mg
388         7t27/2018                 7/27/2018           90 tatlets oxycodone hcl l0 me
389         8t24t2018                 8t24t2018           90 tablets oxycodone-acetaminophen
                                                          10-325 me
390         9l2t/2018                 9t2t/2018           90 tablets hydrocodone-acetamin
                                                          10-325 mg
39t         t0lt9t20t8                r0lt9/2018          45 tablets hydrocodone-acetamin
                                                          10-325 mg
392         tUt2t20t8                 tUt2t20t8           90 tablets hydrocodone-acetamin
                                                          10-325 me
393         ll4l20r9                  U4l20r9             3 0 tablets hydrocodone-acetamin

                                                          l0-325 me
394         Ut7t20t9              212/2019                90 tablets hydrocodone-acetamin
                                                          10-325 mg
39s        2l18/2019              3lt/2019                90 tablets hydrocodone-acetamin
                                                          10-325 mg

      All in violation of 21 U.S.C.   gg 8a1(a)(t) and   (bXlXC).

                                          Counts 396-415


                                                   t7
          Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 18 of 21




       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule IV controlled substances to Jane Doe 8 outside the usual course of medical

practice and without legitimate medical pulpose:

 COT]NT      DATE WRITTEN          DATE X'ILLED          CONTROLLED SUBSTAIICE
 396         9n3/2017              9t13l20t7             90 tablets alprazolam 1 ms
 397         t0/13t20r7            10/t3/2077            90 tablets alorazolam 1 ms
 398         rU7l20t7              tt/10/2017            90 tablets alorazolam I ms
 399         t2/12/2017            t2lt2l20t7            90 tablets alorazolam I me
 400         Ut2l20t8              Ut2l20t8              90 tablets alprazolam I me
 401         2/1212018             2lt2l20t8             90 tablets alprazolam I me
 402         31912018              3lt0l20t8             90 tablets alprazolam I ms
 403         416120t8              4t612018              90 tablets alprazolam I me
 404         51412018              51612018              90 tablets alorazolam I me
 405         6lsl20t8              61512018              90 tablets alorazo amlme
 406         612912018             71312018              90 tablets alprazo amlms
 407         7t27/2018             8nt20t8               90 tablets alprazo amlmg
 408         8/24t2018             8130120t8             90 tablets alprazo amlmg
 409         9t21120t8             t0l4l20r8             90 tablets alprazolam I mg
 410         912U2018              tot4l20t8             90 tablets alprazolam I me (refill)
 4tt         tolt9l20r8            ty3l20t8              90 tablets alprazolam I mg
 412         tolt9l20t8            tU3l20t8              90 tablets alprazolart l me (refill)
 413         tUt2l20t8             t21412018             90 tablets alprazolam I mg
 414         Ut7l20t9              t/17/2019             90 tablets alorazolam I ms
 415         2n8120t9              2lt8l20r9             90 tablets alorazolam I ms

       All in violation of 21 U.S.C.   $$ 8al(a)(1) and (bX2).

                                           Cowfis416-426

       On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed the

following Schedule II controlled substances to Jane Doe 9 outside the usual course of medical

practice and without legitimate medical purpose:

 COUNT       DATE WRITTEN          DATE FILLED           CONTROLLED SUBSTAIICE
 416         U23t2017                  U2312017          45 tablets oxycodone-acetaminophen
                                                         10-325 ms
 417         4n912017              4t19l20t7             60 tablets dextroamp-amphetamine
           Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 19 of 21




                                                                  l5 mg
  418         5122t20r7              5122/2017                60 tablets dextroamp-arnphetamine
                                                              15 mg
  419         slt6t2017              5lr6t20t7                3   0 tablets dextroamp-amphetamine
                                                              l5 mg
  420         7/2/2018               7/2/2018                 30 tablets dextroamp-amphetamine
                                                              15 mg
  42t         7t2t20t8               712120t8                 3 0 tablets dexhoamp-amphetamine
                                                              30 mg
 422          816t20t8              8/6t2018                  3 0 tablets dextroamp-amphetamine

                                                              l5 mg
 423          816t20r8              81612018                  3 0 tablets dextroamp-amphetamine
                                                              30 mg
 424          t0/18/2018             t0lt8/2018               3 0 tablets dextroamp-amphetamine

                                                              15 mg
 425          I0/18120r8            r0n8t20t8                 3 0 tablets dextroamp-amphetamine
                                                              30 mg
 426          1013012018            10130/2018                3 0 tablets- dextoamp-amphetamine

                                                              30 mg

        All in violation of 2t U.S.C. gg 8al(a)(1)     and   (bXtXC).

                                          co]u,rfis427-451

        On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed
                                                                                      the
following Schedule IV controlled substances to Jane Doe 9 outside the usual course of medical

practice and without legitimate medical purpose:

COIINT       DATE WRITTEN           DATE tr'ILLED            CONTROLLED STIBSTAi\CE
42t          1013U20r6              r0t3U20r6                60 tablets alprazolam2 me
428          t013U20t6              rt/26/2016               60 tablels alprazolam2 me
429          t/23/2017             U23/2017                  60 tablets alprazolam 2 mt
430          r/23/2017             212U2017                  60 tablets alprazolam 2 me
431          U23120t7              3/24t2017                 60 tablets alprazolam 2 me
432          4n9t2017              4/19/2017                 60 tablets alprazolam 2 mz
433          s/22/2017             5122/2017                 (0 tablets alprazolam 2 mz
434          6t9t20t7              7lt7l20t7                 90 tablets alprazolam 2 mg
435          6lt2l20t7             6/1212017                 60 tablets alprazolarr. 2 ms.
436          8/16/20t7             8/16/2017                 90 tablets alprazolam2 mg
437          9/13/2017             9/t3t2017                 90 tablets alprazolam 2 ms
438          l0lt2l20r7            t0/t3t2017                90 tablets alprazolam 2 ms
439          lU9l20t7              ll19/2017                 30 tablets phentermine 37.5 ms

                                                  t9
            Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 20 of 21




  440          tU9/2017               lU9l20r7              90 tablets alprazolam 2 me
  441          12/412017              t2/4/20t7             30 tablets phentermine 37.5 ms.
  442          r2t4t20t7              12/612017             90 tablets alprazolam 2 mx
  443          t2n2t20t7              lls/20t8              90 tablets alprazolam 2 mu
  444          U29t20t8              2lst20t8               30 tablets phentermine 37.5 ms,
  44s          U29t20t8              2/st20r8               90 tablets alprazolam 2 mg
  446          316t2018              3/712018               90 tablets alprazolan 2 mg
  447         4/9/2018               4n0/2018               90 tablets alprazolam 2 mt
  448         s/16/2018              5n6/2018               90 tablets alprazolam 2 mz
  449         712t20t8               712/2018               90 tablets alprazolam 2 me
  4s0         816t20r8               8/6t20t8               90 tablets alprazolam 2 me
  451          t0n8t20t8             t0lr8t20t8             90 tablets alprazolam 2 mu

        AIl in violation of 2l U.S.C. gg Sa1(a)(t)     and (bX2).

                                           Cottrfis 452-453

        On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed
                                                                                      the

following Schedule II controlled substances to an undercover law enforcement agent outside the

usual course of medical practice and without legitimate medical purpose:

 COT]NT       DATE WRITTEN           DATE T'ILLED           CONTROLLED SUBSTANCE
 452          3/12/2019              N/A                    60 tablets Adderall@ l0 me
 453          419t20t9               N/A                    60 tablets Adderall@ 20 ms

        All in violation of 21 U.S.C. gg 8al(a)(t)   and   (bXlXC).

                                             Count 454

        On or about the following dates, in Dofla Ana County, in the District of New Mexico, the

defendant, MARK D. BEALE, M.D., knowingly and intentionally dispensed and distributed
                                                                                      the

following Schedule IV controlled substances to an undercover law enforcement agent outside the

usual course of medical practice and without legitimate medical purpose:

 COUNT       DATE WRITTEN           DATE FILLED            CONTROLLED SUBSTAIICE
 4s4          4t9t2019              N/A                    60 tablets Androderm@ 2 me

        All in violation of 2l U.S.C. gg Sal(a)(t)   and (bX2).



                                                  20
           Case 2:21-cr-00900-KG Document 3 Filed 06/23/21 Page 21 of 21




                                           A TRUE BILL:


                                            lsl
                                           FOREPERSON OF THE GRAND     ruRY




     {zlc^l
6D3D0213:20 PM
